The Attorney General alleges in the petition filed herein that the Thistle Down Jockey Club, Inc., is an Ohio- Corporation; that it has acquired grounds and built structures for conducting meets, contests and races; that the Club has employed devices and apparatus for recording wagers on the outcome of horse taces; in violation of the Constitution and statutes of Ohio; and that this practice will continue in the future unless prevented by the order and judgment of this court.
The prayer asks for a judgment of ouster and for the appointment of trustees to liquidate the affairs of the club.